Citation Nr: 1820968	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a service-connected low back disability.

4.  Entitlement to an increased rating greater than 10 percent for a low back disability.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on surgical treatment for service-connected low back disability necessitating convalescence beyond May 31, 2014.

7.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979, from September 1979 to December 1983, and from December 1987 to September 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, September 2014, October 2014, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a right shoulder disorder, entitlement to service connection for radiculopathy of the left lower extremity, entitlement to a compensable rating for bilateral hearing loss, entitlement to an increased rating for a low back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left shoulder was caused or incurred by his active duty service.

2.  The Veteran's February 3, 2014 low back surgery did not require convalescence beyond May 31, 2014.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the left shoulder are met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria are not met for an extension of a temporary total rating due to convalescence beyond May 31, 2014.  38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim for entitlement to service connection for a left shoulder disorder, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a left shoulder disability.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to the Veteran's claim for an extension of a temporary total disability rating for low back surgery, VA has met all statutory and regulatory notice and duty to assist provisions in a March 2015 letter.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist with regard to the appeal for an extension of his temporary total rating beyond May 31, 2014 has been satisfied.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim decided herein.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Left Shoulder Disorder

The Veteran contends that service connection is warranted for a left shoulder disorder.  During his May 2017 hearing before the Board, he testified that he injured his left shoulder during service in a motor vehicle accident, and that he experienced chronic left shoulder spasms and pain during service.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a), including arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records reflect numerous complaints of and treatment for left shoulder pain.  An August 1992 record reflects that the Veteran experienced chronic left shoulder pain which radiated to the nape of the neck.  The record indicates that the Veteran had experienced this problem since 1984 and that it was usually resolved with NSAIDS and heat.  The diagnosis was recurrent trapezius muscle spasm.  Service treatment records dated in April and May 1994 note additional complaints of and treatment for left shoulder pain and diagnoses of myofascial pain syndrome in the left trapezius.  A February 1996 record reveals that the Veteran had a history of chronic neck and shoulder pain for years after falling onboard the ship.  An April 1997 record reveals that the Veteran was involved in a motor vehicle accident at that time, which caused neck pain.  A March 1998 record reports that, after the Veteran's April 1997 motor vehicle accident, he experienced headaches, neck pain, pain referred to both shoulders, low back pain, and heartburn.  The Veteran was also treated for chronic neck and shoulder pain in October 1998.  A June 1999 retirement physical reflects that the Veteran's upper extremities were normal, but notes that the Veteran experienced neck and back problems.  A September 1999 record reflects that the Veteran was involved in a motor vehicle accident and experienced left-sided neck pain.  The diagnosis was mechanical neck and back pain.  He was separated from active duty service on September 30, 1999.

Private treatment records from October 1999 through August 2000 show continued complaints of and treatment for left shoulder pain, and that he underwent an acromionectomy and release of the coracoacromial ligament of the left shoulder in May 2000.  An August 2000 treatment record reports that X-rays taken prior to the May 2000 surgery reflected marked arthritic osteolytic change in the acromioclavicular joint with hypertrophic changes on the distal clavicle and a fairly marked anterior hook to the acromion.  A March 2000 treatment record reflects diagnoses of subacromial impingement; possible partial rotator cuff tear; and supraspinatus tendinitis versus acromioclavicular joint arthritis, aggravated by accident.  The March 2000 record further reports that a test was conducted to determine whether the Veteran had left shoulder tendinitis or arthritis, and that the test determined that the Veteran had "an aggravation of pre-existent AC joint arthritis."  

Private treatment records from March 2007 through October 2009 reflect continued reports of left shoulder pain.  An August 2009 record notes that January 2009 X-rays of the left shoulder showed a cluster or small pear labral cyst located posteriorly and superiorly lying underneath the scapula spine and against the margin of the glenoid neck; acromioclavicular joint arthoropathy without impingement; and mild degenerative changes about the humeral head/greater tuberosity region.  The diagnoses were left shoulder pain and left shoulder bursitis.

In January 2010, the Veteran underwent a VA joints examination.  The Veteran reported left shoulder pain.  After performing a physical examination, the VA examiner diagnosed paralabral cysts of the left subscapula spine and margin of glenoid, mild degenerative changes in the left humeral head and left glenoid tuberosity, and left acromioclavicular joint arthopathy.  After reviewing the evidence in the claims file, the VA examiner opined that it was less likely than not that the Veteran's left shoulder disorder was related to service.  The examiner provided the definition for "myofascial pain" and explained that the January 2009 MRI was consistent with degenerative joint disease of the left shoulder rather than myofasciitis that he was diagnosed with during service.

In a March 2010 letter, B. Goh, D.O., noted that the Veteran complained of shoulder pain during military service and that he was involved in two separate motor vehicle accidents during service which resulted in injury to his left shoulder requiring surgical intervention.  Dr. Goh observed that the Veteran "still continues to experience discomfort in both shoulders."

As noted above, the Veteran's service treatment records document numerous complaints of and treatment for left shoulder pain.  They also show that the Veteran was involved in two motor vehicle accidents during service, one in April 1997 and one in September 1999, and the records note the Veteran's reports of left shoulder pain after both motor vehicle accidents.  Accordingly, the service treatment records demonstrate an in-service left shoulder injury.

Although the January 2010 VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to service, the Board does not afford that opinion significant probative value.  The VA examiner did not provide sufficient rationale, and did not address pertinent evidence in the claims file.  Specifically, the explanation that the Veteran's current degenerative joint disease of the left shoulder is different from the in-service findings of myofasciitis ignores the private medical evidence dated in March 2000, less than one year after service discharge, which shows findings of left shoulder arthritis.  Accordingly, the Board does not find the January 2010 private opinion significant probative value.  

In this case, the evidence demonstrates that the Veteran suffered chronic left shoulder pain during service.  The post-service medical evidence dated in March 2000, within one year of service discharge reflects findings of arthritis of the acromioclavicular joint of the left shoulder.  The current medical evidence shows that the Veteran has left shoulder degenerative arthritis.  Accordingly, the Veteran's left shoulder arthritis is considered a chronic disease, and service connection is warranted on a presumptive basis because it was diagnosed within one year of service discharge.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  

II.  Temporary Total Rating

A total rating (100 percent) for convalescence will be assigned following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30 (2017).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there still exist severe postoperative residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  Following the temporary total disability rating, the disability will be rated by the appropriate schedular evaluation.  38 C.F.R. § 4.30.

The Court has held that convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury," and recovery is "the act of regaining or returning toward a normal or healthy state."  See Felden v. West, 11 Vet. App. 427, 430 (1998).  The Felden Court additionally held that a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under 38 C.F.R. § 4.30.

The Veteran underwent a Left L4-L5 lumbar laminectomy, foraminotomy, and discectomy procedure on February 3, 2014.  In a September 2014 rating decision, the RO awarded him a three-month period of convalescence, from February 3, 2014 through May 31, 2014, under 38 C.F.R. § 4.30 where he was granted a temporary 100 percent rating.  Thereafter, he was awarded a 10 percent disability rating for his lumbar spine disability, beginning June 1, 2014.  

Private treatment records submitted by the Veteran reflect that he was discharged from the hospital following his surgery, on February 3, 2014.  The discharge instructions advised him not to drive for three weeks.  He was scheduled for a follow-up appointment on February 24, 2014.  A February 28, 2014 private treatment record notes the Veteran's continued reports of pain in his back and leg, but reflects that the pain had improved.  The physician remarked that the incision had healed.  An April 2014 follow-up record notes that the Veteran was 8 weeks post-operative, and that he had improvement in leg pain, but still reported back soreness and weakness.  He was referred to a physical therapist for evaluation and treatment for four weeks.  Medical records from the Veteran's private physical therapist reflect that he underwent physical therapy in April 2014.  He was instructed to complete physical therapy three times a week for six weeks.  A June 2014 private treatment record reveals that the Veteran reported persistent low back pain despite physical therapy.  He indicated that his left leg pain had resolved.  He reported that he had not worked as a chef since the surgery due to his inability to stand for long hours.  A July 2014 record notes that a magnetic resonance imaging scan (MRI) of the spine revealed no recurrent herniation, no nerve compression, and degenerative disc disease with facet arthropathy at L4-L5.  The Veteran was referred to pain management.

In July 2014, the Veteran underwent a VA spine examination.  The Veteran reported low back pain.  He denied left leg pain since the surgery.  He indicated that he experienced no improvement in back pain after the surgery and that he completed physical therapy with no response.  On physical examination, range of motion of the lumbar spine showed forward flexion to 75 degrees with pain at 45 degrees; extension to 10 degrees with pain; right and left lateral flexion to 20 degrees with pain; and right and left lateral rotation to 25 degrees with pain.  The Veteran was able to complete repetitive use testing with no change in range of motion.  The examiner remarked that the examination yielded unreliable results because the Veteran was noted to display poor effort during the examination.  The examiner noted that there was functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation in the lumbosacral spine but no muscle spasms or guarding.  Muscle strength was 5/5 in the lower extremities and there was no muscle atrophy.  Reflexes and sensation were normal in the lower extremities.  A straight leg raising test was normal.  There was no radiculopathy or ankylosis and there was no intervertebral disc syndrome (IVDS).  The diagnoses were lumbosacral strain and degenerative disc disease of the lumbar spine status post left L4-L5 laminectomy.  The examiner noted that the Veteran's low back disability impacted his ability to work, as it was aggravated with prolonged standing or walking and interfered with chores and activities around the home.

SSA records show that the Veteran was awarded disability benefits based on his back disorder beginning December 30, 2013.

During his May 2017 hearing before the Board, the Veteran testified he underwent back surgery in February 2014, followed by three months of physical therapy.

After thorough review of the evidence, the Board finds the preponderance of the evidence is against an extension of the temporary total rating. 

Initially, the Board again notes that the Veteran has already been awarded a temporary total rating for a three-month period for convalescence following his back surgery, from February 2014 through May 2014.  

The evidence dated during the period at issue simply does not show that an extension of the total temporary rating is warranted.  There is no evidence that indicates the Veteran experienced severe postoperative residuals, such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or that his service-connected disability required immobilization by a cast.  To the contrary, postoperative medical records show that the Veteran experienced some improvement in left lower extremity radiculopathy, and some (but not complete) improvement in back pain.  These records fail to show any pertinent clinical findings or diagnoses that would suggest that the Veteran experienced severe postoperative residuals.  Notably, none of the Veteran's treating providers indicated that he required further convalescence for his service-connected back disability after May 2014.

The Board acknowledges that the Veteran's back has continued to be symptomatic following the surgery.  However, his reports of pain and functional impairment are not evidence supporting an extension of a temporary total rating for surgical convalescence.  The Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence, as that term is understood, which is not shown in this case.  To the extent that the Veteran reports continued back symptomatology, his post-surgical low back symptoms are addressed by the disability rating assigned since June 1, 2014.  The medical records following the surgery support an appropriate convalescence period and a temporary total rating from February 3, 2014 through May 31, 2014, and no later.  Accordingly, an extension of a temporary total convalescent rating beyond May 31, 2014, under 38 C.F.R. § 4.30 is not warranted.


ORDER

Entitlement to service connection for left shoulder degenerative arthritis is granted.

The claim of entitlement to an extension of his temporary total rating under 38 C.F.R. § 4.30 is denied.


REMAND

I.  Right Shoulder Disorder

Although the Veteran underwent a VA examination in January 2010 to determine the etiology of his right shoulder disorder, the Board finds the opinion provided to be inadequate.  The January 2010 VA examiner diagnosed right shoulder strain and opined that it was less likely than not that the Veteran's right shoulder disorder was related to his active duty service because the Veteran's physical examination was not consistent with the in-service diagnosis of myofasciitis, and that right shoulder capsulitis and bursitis resolved without objective residuals.  However, the opinion provided does not explain why the Veteran's current right shoulder strain is not etiologically related to the in-service right shoulder strain, particularly in light of the Veteran's competent lay reports of experiencing right shoulder pain continuously since service discharge.  The basis for the examiner's opinion that the Veteran's in-service capsulitis and bursitis resolved without residuals is also unclear.  Accordingly, a new VA examination is required.


II.  Bilateral Hearing Loss

After the Veteran filed his claim for entitlement to a compensable rating for bilateral hearing loss in 2014, the RO provided him with a VA examination in October 2014.  However, the results of the October 2014 audiogram were determined to be insufficient by the examiner, and were not reported.  The Veteran was not rescheduled for another audiological examination.

Because there is no competent medical evidence in the claims file during the time pertinent to this appeal which provides the audiological information necessary to rate the severity of the Veteran's bilateral hearing loss, the Veteran should be provided with a new VA examination to determine the severity of his bilateral hearing loss.

Additionally, during his May 2017 hearing before the Board, the Veteran testified that he was provided hearing aids from VA; however, none of the VA treatment records in the claims file document treatment for bilateral hearing loss.  Accordingly, all VA treatment records should be associated with the claims file.

III.  Low Back Disability

The Veteran last underwent a VA spine examination in January 2015; however, the examination report is inadequate for the reasons described below.

The January 2015 VA examination reported that there was evidence of pain with low back range of motion; however, the examiner did not state at what point pain began.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner must also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2017).

In the instant case, although the VA examiner noted objective evidence of pain with lumbar spine range of motion, the examiner made no specific finding as to the degree of range of motion loss due to pain on use.  In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell, 25 Vet. App. at 44  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Id. at 44. 

Additionally, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA spine examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Although the January 2015 VA examiner reported that there was objective evidence of pain on weight bearing testing of the back, the VA examiner did not provide range of motion testing results on both active and passive motion and in both weight-bearing and nonweight-bearing conditions.

For the foregoing reasons, a new VA examination addressing the severity of the Veteran's lumbar spine disability is required.

IV.  Left Lower Extremity Radiculopathy

The Veteran contends that he has left lower extremity radiculopathy associated with his service-connected lumbar spine disability.  Although a January 2015 VA examiner determined that there was no clinical objective evidence of radiculopathy on examination, the report does not reflect that electromyography (EMG) or nerve conduction studies were conducted to rule out radiculopathy.  As there is some evidence in the private medical records that the Veteran may have a nerve impairment in the left lower extremity, including sciatica or radiculopathy, and the Veteran has reported that his low back pain radiates to his left lower extremity, the Board concludes that a new VA examination should be conducted, and that EMG and nerve conduction studies should be performed to conclusively determine whether the claimed disability exists.

V.  TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Accordingly, it is not for appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is for consideration following completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records since 2008, and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.

3.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also state whether there is weakened movement, excess fatigability, incoordination, or other functional impairment attributable to the service-connected lumbar spine disorder.  The examiner must report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  This determination should be portrayed in terms of the degree of additional range of motion loss. 

The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and note the frequency and total duration of such episodes over the course of the past 12 months.

With respect to range of motion testing, this must be conducted and reported on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Provide the Veteran with a new VA examination by an appropriate physician to determine the etiology of all diagnosed right shoulder disorders.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements and testimony, the VA examiner must respond to the following:

*Identify all right shoulder disorders demonstrated of record since 2008, even if resolved, as well as all right shoulder disorders demonstrated on current clinical examination.

*State whether it is at least as likely as not (a 50 percent probability or greater) that any right shoulder disorder was caused or incurred during the Veteran's active duty service.

A complete rationale for all opinions must be provided.  In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements and testimony of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology during and subsequent to service, such as pain in any part of his body, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

5.  Provide the Veteran with a VA neurological examination, conducted by an appropriate physician, to determine whether there is any neurological component to the Veteran's low back disorder.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must perform all indicated tests, to include nerve conduction studies and/or electromyography studies, to evaluate the Veteran's reports of radiating pain in the left lower extremity.  If there is evidence of left lower extremity radiculopathy, neuropathy, sciatica, or another neurological disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the left lower extremity disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability.

The VA examiner is advised that the Veteran is competent to report observable symptoms, and that the Veteran's lay statements regarding such observable symptoms should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

6.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017).

7.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


